19-23649-rdd       Doc 1159        Filed 05/15/20 Entered 05/15/20 16:54:14                     Main Document
                                               Pg 1 of 6



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)


     OMNIBUS ORDER GRANTING FIRST INTERIM FEE APPLICATIONS OF
  PROFESSIONALS FOR ALLOWANCE AND PAYMENT OF COMPENSATION FOR
    PROFESSIONAL SERVICES RENDERED AND FOR REIMBURSEMENT OF
                  ACTUAL AND NECESSARY EXPENSES

          Upon consideration of each of the applications (each, an “Application” and collectively,

the “Applications”) filed by those professionals identified on Schedule A hereto (each, an

“Applicant” and collectively, the “Applicants”), pursuant to sections 327, 328, and 331 of title

11 of the United States Code (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), seeking allowance of interim compensation

for professional services rendered and reimbursement of actual and necessary expenses incurred

from September 15, 2019 (or the effective date of retention) through and including January 31,

2020 (the “Fee Period”); and due and proper notice having been provided pursuant to

Bankruptcy Rules 2002(a)(6) and (c)(2) and the Order Authorizing Procedures for Interim

Compensation and Reimbursement of Expenses for Retained Professionals [ECF No. 529], and it



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
19-23649-rdd        Doc 1159      Filed 05/15/20 Entered 05/15/20 16:54:14           Main Document
                                              Pg 2 of 6



appearing that no other or further notice need be provided; and a hearing having been held on

April 22, 2020 to consider the Applications (the “Hearing”); and the Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing

Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and this matter being a core

proceeding under 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to 28

U.S.C. §§ 1408 and 1409; and upon the record of all of the proceedings had before the Court;

and it appearing that the amounts set forth on Schedule A for which compensation and

reimbursement are allowed hereby were reasonable actual, reasonable, and necessary; and good

and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.         The Applications are granted as set forth on Schedule A hereto.

        2.         The Applicants are awarded, on an interim basis, (a) compensation for

professional services rendered during the Fee Period and (b) reimbursement for actual and

necessary expenses incurred by the Applicants, in the amounts set forth on Schedule A hereto.

        3.         The Debtors are authorized and directed to pay the Applicants promptly the

amounts of fees and expenses approved by this Order and set forth on Schedule A hereto, to the

extent such amounts have not previously been paid, provided that any fees paid by the Debtors

pursuant to this Order shall be subject to a 20% holdback (the “Holdback”) that shall be

reconsidered at or before the hearing on the second interim fee applications. This Order is

without prejudice to the right of each Applicant to seek payment of the balance of the Holdback

at a later time.

        4.         Nothing set forth in this Order shall preclude the review of the Applications by


                                                    2
19-23649-rdd     Doc 1159      Filed 05/15/20 Entered 05/15/20 16:54:14            Main Document
                                           Pg 3 of 6



the independent fee examiner in these cases in accordance with the Order Authorizing

Appointment of Independent Fee Examiner Pursuant to 11 U.S.C. § 105(a) and Modifying

Interim Compensation Procedures for Certain Professionals Employed Pursuant to 11 U.S.C. §

327 [ECF No. 1023].

        5.      This Order is a separate order for each Applicant and the appeal of any order with

respect to any Applicant shall have no effect on the allowed fees and expenses of the other

Applicants.

        6.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.



Dated: May 12, 2020
       White Plains, New York


                                                      /s/Robert D. Drain
                                                      HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
                                19-23649-rdd         Doc 1159        Filed 05/15/20 Entered 05/15/20 16:54:14                    Main Document
                                                                                 Pg 4 of 6



                                                                                    Schedule A

                                                                       Interim Fee Applications
                                                              September 15, 2019 through January 31, 2020

         Case No: 19-23649 (RDD)
         Case Name: In re Purdue Pharma L.P., et al.

                                                                 Fees Allowed for
                                                                                                                                                 Expenses
                                               Fees Requested on First Interim Fee                                                                              Expenses Allowed
                           Date and Docket                                                         Fees Subject to        Fees Payable       Requested on First
     Applicant                                 First Interim Fee    Application                                                                                 for First Interim
                         Number of Application                                                     the Holdback2         by the Debtors         Interim Fee
                                                  Application       (Including                                                                                   Fee Application
                                                                                                                                                Application
                                                                    Holdback)
                                                                               Debtors’ Professionals
                              March 16, 2020
    Dechert LLP                                           $5,252,892.22         $5,252,892.22         $1,050,578.44         $4,202,313.78           $815,614.96       $815,614.96
                               ECF No. 933

  Arnold & Porter             March 16, 2020
                                                            $671,199.10           $671,199.10           $134,239.82           $536,959.28                   $304.25      $304.25
 Kaye Scholer LLP              ECF No. 934

                              March 16, 2020
King & Spalding LLP                                       $5,408,371.90         $5,408,371.90         $1,081,674.38         $4,326,697.52              $3,845.40        $3,845.40
                               ECF No. 935
   Wilmer Cutler              March 16, 2020
     Pickering                                              $448,644.25           $448,644.25             $89,728.85          $358,915.40              $3,529.30        $3,529.30
 Hale and Dorr LLP             ECF No. 941

  Davis Polk &                March 16, 2020
                                                         $24,058,793.30        $24,058,793.30         $4,811,758.66        $19,247,034.64           $289,721.70       $289,721.70
  Wardwell LLP                 ECF No. 945
                              March 16, 2020
     Jones Day                                            $1,067,512.46         $1,067,512.46           $213,502.49           $854,009.97             $12,001.56       $12,001.56
                               ECF No. 948


         2
             The Holdback shall be reconsidered at or before the hearing on the second interim fee applications in light of comments by the Fee Examiner.
                              19-23649-rdd        Doc 1159        Filed 05/15/20 Entered 05/15/20 16:54:14                Main Document
                                                                              Pg 5 of 6


                                                                Fees Allowed for
                                                                                                                                         Expenses
                                              Fees Requested on First Interim Fee                                                                       Expenses Allowed
                          Date and Docket                                                      Fees Subject to      Fees Payable     Requested on First
   Applicant                                  First Interim Fee    Application                                                                          for First Interim
                        Number of Application                                                  the Holdback2       by the Debtors       Interim Fee
                                                 Application       (Including                                                                            Fee Application
                                                                                                                                        Application
                                                                   Holdback)
                            March 16, 2020
   KPMG LLP3                                             $580,539.30           $580,539.30          $116,107.86        $464,431.44             $614.93           $614.93
                             ECF No. 950
                            March 16, 2020
Ernst & Young LLP                                        $200,000.00           $200,000.00           $40,000.00        $160,000.00          $29,161.00         $29,161.00
                             ECF No. 951
                            March 16, 2020
AlixPartners, LLP                                       $7,223,413.00        $7,223,413.00        $1,444,682.60      $5,778,730.40         $324,981.79        $324,981.79
                             ECF No. 952
 Skadden, Arps,
     Slate,                 March 16, 2020
                                                        $3,923,706.10        $3,923,706.10          $784,741.22      $3,138,964.88          $25,670.12         $25,670.12
 Meagher & Flom              ECF No. 958
      LLP
                            March 23, 2020
 PJT Partners LP                                        $1,020,000.00        $1,020,000.00          $204,000.00        $816,000.00          $86,456.43         $86,456.43
                             ECF No. 973

                                                        Official Committee of Unsecured Creditors’ Professionals

                            March 16, 2020
  Jefferies LLC                                          $900,000.00           $900,000.00          $180,000.00        $720,000.00          $75,203.89         $75,203.89
                             ECF No. 940
                            March 16, 2020
  Bayard, P.A.                                           $950,561.00           $950,561.00          $190,112.20        $760,448.80           $7,715.34          $7,715.34
                             ECF No. 942
                            March 16, 2020
  Province, Inc.                                        $4,865,202.50        $4,865,202.50          $973,040.50      $3,892,162.00          $31,605.81         $31,605.81
                             ECF No. 946
Akin Gump Strauss           March 16, 2020
                                                        $9,838,245.00        $9,838,245.00        $1,967,649.00      $7,870,596.00         $165,733.29        $165,733.29
Hauer & Feld LLP             ECF No. 947

        3
            KPMG LLP has been jointly retained by the Debtors and the Official Committee of Unsecured Creditors.
                                                                                      2
                          19-23649-rdd     Doc 1159      Filed 05/15/20 Entered 05/15/20 16:54:14           Main Document
                                                                     Pg 6 of 6


                                                              Fees Allowed for
                                                                                                                           Expenses
                                           Fees Requested on First Interim Fee                                                            Expenses Allowed
                       Date and Docket                                            Fees Subject to     Fees Payable     Requested on First
   Applicant                               First Interim Fee    Application                                                               for First Interim
                     Number of Application                                        the Holdback2      by the Debtors       Interim Fee
                                              Application        (Including                                                                Fee Application
                                                                                                                          Application
                                                                 Holdback)
Kurtzman Carson         March 16, 2020
                                                   $10,729.22        $10,729.22          $2,145.84         $8,583.38          $14,991.54         $10,416.74
Consultants LLC          ECF No. 949

                               Ad Hoc Committee of Governmental and Other Contingent Litigation Claimants’ Professionals

 Brown Rudnick          March 16, 2020
                                                $1,135,221.75     $1,135,221.75       $227,044.35        $908,177.40          $11,073.89         $11,073.89
     LLP                 ECF No. 944
                        March 16, 2020
 FTI Consulting                                 $3,183,065.00     $3,183,065.00       $636,613.00      $2,546,452.00          $15,395.05         $15,395.05
                         ECF No. 954
                        March 16, 2020
 Otterbourg, P.C.                                $646,606.50        $646,606.50       $129,321.30        $517,285.20           $2,956.87          $2,956.87
                         ECF No. 955
                        March 16, 2020
   Gilbert LLP                                   $946,935.75        $946,935.75       $189,387.15        $757,548.60          $22,218.14         $22,218.14
                         ECF No. 956
 Kramer Levin           March 16, 2020
Naftalis & Frankel                              $2,635,092.25     $2,635,092.25       $527,018.45      $2,108,073.80          $47,449.28         $47,449.28
       LLP               ECF No. 957



        Date Order Signed: 5/12/2020                                                      Initials: RDD USBJ




                                                                          3
